Filing Date: 11/30/2018
Priority Dates: 8/30/2017 (US 15/690,474)
                        7/23/2013 (US 13/948,512)
                        3/15/2013 (US 13/837,403)
Applicant(s): Ruan et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 4/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 4/16/2021, responding to the Office action in paper no. 7, mailed on 2/2/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 11-20.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0314637) in view of Cai (US 2018/0187987) and Daniels (US 2009/0261357).

Regarding claim 11, Kim (see, e.g., fig. 3B) shows most aspects of the instant invention including a method of forming a lighting device 400 comprising:
Providing a substrate 10 having first and second surfaces opposite to each other
Forming first and second conductive elements 20 on said first surface
Forming a light-emitting structure 50 over the first surface of the substrate
First and second contact elements on the light-emitting structure
Applying a heat spreading-and-dissipating layer 92/32 on the second surface of the substrate
Kim further teaches that the layer comprises a polymer mixed with graphite.  See, e.g., Kim: par. 0032/ll.6-11,17-19, and par.0033/ll.6-12.  He, however, fails to specify that the graphite be in the form of particles.  Along these lines, Cai teaches that graphite e.g., Cai: par.0029/ll.25-27.
Accordingly, to achieve excellent thermal conductivity, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the graphite particles of Cai in the layer of Kim.
Kim also fails to teach the device comprising first and second conductive connectors over the first and second conductive elements, respectively, wherein the connectors are one of a silver epoxy dot, a conductive adhesive, a metal pad, and a daub pot.  Daniels, on the other hand, in a similar device to Kim’s, teaches that using said first and second conductive connectors would secure a good electrical connection between the contact elements of the contacts of the light-emitting structure and the conductive elements on the substrate.  See, e.g., Daniels: par.0164/ll.8,9,17-21.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the device of Kim comprising the connectors of Daniels to secure a good electrical connection between the light-emitting structure and the conductive elements.
Regarding claim 12, Kim (see, e.g., par.0034/l.4) shows that the layer is between 0.01-0.5 mm.
Regarding claim 13, Cai (see, e.g., par. 0039/ll.8-9) teaches that the particles are between 0.01-20 µm.
Regarding claim 14, Kim (see, e.g., par.0032) teaches the layer including polyacrylates, but fails to specify the acrylates including at least one of polyethylene, polyurethane, and polymethyl methacrylate (PPMA).  Cai (see, e.g., par. 0033), on the other hand, teaches that these materials would improve the thermal efficiency of the layer.
e.g., fig. 4) teaches spraying or painting the layer.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814